Citation Nr: 9917340	
Decision Date: 06/23/99    Archive Date: 06/29/99

DOCKET NO.  97-00 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
service connected residuals of a fractured sternum and right 
second rib.

2.  Entitlement to an increased evaluation for service 
connected residuals of a right knee injury, currently 
evaluated as 10 percent disabling.

3.  Entitlement to an increased evaluation for a service 
connected residuals of a fracture of the right foot, 
currently evaluated as 10 percent disabling.

4.  Entitlement to an increased (compensable) evaluation for 
service connected headaches.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1982 to May 
1987.  The veteran also had approximately two years and 9 
months of prior active service.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Atlanta, Georgia.  

In the October 1996 decision, the RO granted entitlement to 
service connection, in pertinent part, for status post 
fracture of sternum and ribs with left shoulder pain, a right 
knee condition, a right foot and ankle condition, and for 
vascular headaches, wherein a noncompensable rating 
evaluation was assigned for each disability.  The veteran 
filed a timely notice of disagreement with the assigned 
rating evaluations and perfected a substantive appeal.  In a 
rating action dated in October 1997, the RO increased the 
noncompensalble rating evaluations in effect for 
postoperative injury of the right knee and the right foot and 
ankle disorders to 10 percent


REMAND

Initially, the Board finds that the veteran's claims are well 
grounded, in that he has presented plausible claims.  38 
U.S.C.A. § 5107(a) (West 1991).  Pursuant to 38 U.S.C.A. § 
5107(a) (West 1991), the Board is obligated to assist the 
veteran in the development of his claims.

The United States Court of Appeals for Veterans Claims 
(Court), has held that it is improper to assign a particular 
disability rating where the examination merely recorded the 
veteran's range of motion at the time without considering his 
functional loss on use due to flare-ups.  In addition, the 
Court stated that 38 C.F.R. § 4.45 (1998) applies to 
evaluating injuries of the joints and that an examination 
should consider the degree of additional range-of-motion loss 
due to pain, weakened movement, excess fatigability and 
incoordination.  DeLuca v. Brown, 8 Vet.App. 202, 205 (1995)

During his April 1999 hearing before a member of the Board 
sitting at Washington, D.C., the veteran asserted that he has 
d a sunken chest which was resting upon his heart and which 
caused him constant severe pain and weakness.  He reported 
that he can feel his heart beating in all his joints and 
that, as a result, his hands shook.  He stated that his whole 
upper body is affected and that he has difficulty lifting his 
arms. 

The veteran also testified that he has constant pain, 
swelling and instability of the right knee and right ankle.  
He indicated that his symptoms worsened on use.   He 
testified that he wears a brace on his right knee and ankle.  
The veteran and his representative indicated that the VA 
examinations were inadequate.

After reviewing the recent VA examinations, the Board is of 
the opinion that a more detailed evaluation is required in 
order to comply with DeLuca. 

The veteran's service connected cluster headaches have been 
evaluated as noncompensable by analogy to migraine headaches 
under 38 C.F.R. § 4.124a, Diagnostic Code 8100.  Pursuant to 
this Code provision, a maximum 50 percent evaluation is 
warranted when the headaches are with very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.  A 30 percent evaluation is 
warranted when the headaches are with characteristic 
prostrating attacks occurring on an average once a month over 
the last several months.  A 10 percent evaluation is 
warranted when the headaches are with characteristic 
prostrating attacks averaging one in 2 months over the last 
several months.  A noncompensable evaluation is appropriate 
when the headaches are with less frequent attacks.

The August 1997 VA examination report contains a diagnosis of 
cluster headaches.  However, the frequency and severity of 
the headaches were not described.  Therefore the Board finds 
that another examination is warranted.

In order to ensure that the VA has met its duty to assist the 
veteran in developing the facts pertinent to his appeal, the 
case is REMANDED to the RO for the following development: 

1.  The RO should furnish the appropriate 
release of information forms in order to 
obtain copies of any VA and private 
medical records pertaining to current 
treatment for the veteran's service 
connected disabilities at issue. 
Opportunity to submit any additional 
evidence and arguments in support of his 
claim. .  See Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992).


2.  A VA examination should also be 
conducted by an orthopedist in order to 
determine the nature and severity of the 
residuals of the fracture of the sternum 
and right second rib, and right knee, 
foot and ankle disabilities.  The 
examiner should be provided with the 
veteran's claims folder and a copy of 
this REMAND in conjunction with the 
examination.  All appropriate tests and 
studies should be accomplished at this 
time, including X-rays and diagnostic 
testing.  The examiner should obtain all 
current complaints from the appellant.  
The examination report should 
specifically include an assessment of the 
range of motion studies of the involved 
area, to include what degrees constitute 
normal motion and should measure the 
limitation of motion imposed by pain, 
weakness, excess fatigability, use or 
incoordination on the affected areas

The examiner should also evaluate any 
functional loss due to pain or weakness, 
and to document all objective evidence of 
those symptoms, such as visible 
manifestation of pain on movement.  In 
addition, the examiner should provide an 
opinion as to the degree of any 
functional loss that is likely to result 
from a flare-up of symptoms or on 
extended use.

The examiner should also specify whether 
the residuals of the fracture of the 
sternum and right second rib are painful, 
result in any functional impairment of 
the involved areas to include the arms 
and spine, and whether there is any 
associated involvement of the lungs and 
heart.  A complete rational for any 
opinion expressed should be included in 
the examination report.

3.  The RO should schedule the veteran 
for a VA examination by a neurologist in 
order to determine the nature, frequency, 
and severity of his service connected 
cluster headaches.  All indicated tests 
and studies should be accomplished. The 
examiner should specifically indicate the 
frequency, severity and duration of the 
veteran's headaches.  The claims folder 
and a copy of this REMAND must be made 
available to the examiner for review 
prior to the examination. 

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination reports. 

5.  Thereafter, the RO should 
readjudicate the issues in appellate 
status, to include consideration of 
38 C.F.R. § 4.40, 4.45 and Deluca.  If 
the benefits sought on appeal remain 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case, and 
an opportunity to respond.

Thereafter, the claims folder should be returned to the Board 
for further review, as appropriate.  The purpose of this 
REMAND is to allow for further development of the record.  No 
inference should be drawn from it regarding the final 
disposition of the veteran's claim.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










